17-0887-cv
Empire Merchants, LLC, et al. v. Reliable Churchill, LLLP, et al.




        17‐0887‐cv 
        Empire Merchants, LLC, et al. v. Reliable Churchill, LLLP, et al. 


                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 

                                                     August Term 2017 

                    (Argued: October 10, 2017                                Decided: August 28, 2018) 

                                                        No. 17‐0887‐cv 

                                     –––––––––––––––––––––––––––––––––––– 

                                                EMPIRE MERCHANTS, LLC, 

                                                     Plaintiff‐Appellant, 

                                          EMPIRE MERCHANTS NORTH, LLC, 

                                                            Plaintiff, 

                                                                ‐v.‐ 

        RELIABLE CHURCHILL LLLP, SAM LIQUORS INC., BIN LUO, AKA CHEN, BAO LIQUORS 
        INC., BAO XIONG ZHENG, AKA BAO XION ZHENG, AKA BAO XING ZHENG, TING WEI, 
                             LTT WHISKEY, INC., YI FENG GAO, 

                                                    Defendants‐Appellees, 

          NILESHKUMAR JASBHAI PATEL, AKA NICK PATEL, PRATIBHA PATEL, AKA PANNA 
           PATEL, TECH PRIDE OF AMERICA, INC., DBA HAPPY 40 LIQUORS, DBA HAPPY 40 
         WINES & SPIRITS, DBA HAPPY 40 DISCOUNT LIQUORS, ANIL PATEL, DILIP C. PATEL, 
         PRAKASH PATEL, J&R COMPANY LLC, DBA NORTH EAST LIQUORS, JATIN B. PATEL, 
            AKA JATTINKUMAR B. PATEL, VLAMIS LIQUORS LLC, DBA VLAMIS’ CUT‐RATE 
        LIQUORS, OUR LIQUOR, INC., ALEXANDER J. LEW, JOHN DOE, DEFENDANTS NUMBERS 


                                                                 1 
                                                                                            
  1‐50, TUSHAR C. PATEL, KE YAO, BREAKTHRU BEVERAGE GROUP, LLC, ARLYN B. 
                MILLER, CHARLES MERINOFF, GREGORY L. BAIRD, 
                                        
                                  Defendants. 
                                        
                   –––––––––––––––––––––––––––––––––––– 
 
Before:       POOLER, LIVINGSTON, Circuit Judges, CRAWFORD, District Judge.1 
 
       Empire  Merchants,  LLC  (“Empire”),  the  New  York  metropolitan  area’s 
exclusive distributor for many leading brands of liquor, sued defendants under 
the  Racketeer  Influenced  and  Corrupt  Organizations  Act  (“RICO”),  18  U.S.C. 
§ 1961 et seq., alleging that they smuggled liquor into New York State, depriving 
Empire  of  sales  it  would  have  otherwise  made.    The  district  court  granted 
defendants’  Fed.  R.  Civ.  P.  12(b)(6)  motion  to  dismiss  because,  inter  alia,  the 
smuggling operation, as alleged, did not directly cause Empire to lose sales, and 
therefore  Empire  did  not  adequately  allege  proximate  cause  under  RICO.    We 
hold  that  Empire’s  Amended  Complaint  did  not  adequately  allege  proximate 
cause.    Accordingly, the judgment of the district court is AFFIRMED. 
 
FOR PLAINTIFF‐APPELLANT:                  CAITLIN  J.  HALLIGAN,  Gibson,  Dunn  & 
                                          Crutcher,  LLP,  New  York,  NY  (Randy  M. 
                                          Mastro, Matthew J. Benjamin, Gibson, Dunn 
                                          & Crutcher LLP, New York, NY, William E. 
                                          Thomson,  Gibson,  Dunn  &  Crutcher  LLP, 
                                          Los Angeles, CA, on the brief) 
 
FOR DEFENDANTS‐APPELLEES:                 SEAN  F.  O’SHEA  (Helen  M.  Maher,  on  the 
                                          brief), Boies, Schiller Flexner LLP, New York, 
                                          NY,  for  Defendant‐Appellee  Reliable 
                                          Churchill LLP 




         Judge Geoffrey W. Crawford, of the United States District Court for the District 
       1

of Vermont, sitting by designation. 


                                             2 
                                                                                          
                                         Ronald  D.  Degen,  O’Rourke  &  Degen, 
                                         PLLC,  New  York,  NY,  for  Defendant‐
                                         Appellee LTT Whiskey Inc. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

      This  is  a  case  about  proximate  cause  under  the  Racketeer  Influenced  and 

Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq.    Plaintiff‐Appellant 

Empire Merchants, LLC (“Empire”), a distributor of alcoholic beverages, is New 

York  State’s  exclusive  distributor  for  popular  brands  like  Johnnie  Walker,  Grey 

Goose,  and  Seagram’s  Gin.    Empire  alleges  that  from  at  least  2008  to  2014, 

Defendant‐Appellee  Reliable  Churchill  LLLP  (“Reliable”)  and  (non‐party) 

Republic  National  Distributing  Company  (“RNDC”),  two  of  Maryland’s  largest 

liquor distributors, conspired with retail liquor stores in Cecil County, Maryland 

(“Cecil County retailers”) and New York City (“New York retailers”) to smuggle 

liquor from Maryland to New York, in violation of New York liquor law.    Empire 

sued  Reliable  and  several  Cecil  County  and  New  York  retailers  under  RICO, 

alleging  that  their  bootlegging  directly  harmed  Empire  “because  every  case  of 

alcohol smuggled into New York from Maryland was a lost sale by New York’s 

authorized  distributors—of  which  Empire  was  the  largest.”    J.A.  172.    The 

defendants moved to dismiss under Fed. R. Civ. P. 12(b)(6), arguing in part that 



                                            3 
                                                                                                   
the smuggling operation did not directly cause Empire to lose sales, and therefore 

that  Empire  had  not  adequately  alleged  proximate  cause  under  RICO.    The 

district  court  agreed  and  dismissed  the  case,  and  Empire  appealed.    Because 

Empire failed to allege proximate cause adequately, we AFFIRM the judgment of 

the district court. 

                                      BACKGROUND 

                                  I.    Factual Background2 

       As relevant here, the American alcohol industry consists of three different 

groups of entities: (1) suppliers, who produce the alcohol in breweries, vineyards, 

and distilleries; (2) distributors, who purchase liquor from suppliers in bulk and 

sell  it  to  retail  liquor  stores,  restaurants,  and  bars;  and  (3)  retailers,  the  liquor 

stores,  restaurants,  and  bars  that  ultimately  sell  liquor  to  consumers.    Many 

suppliers  and  distributors  enter  into  contracts  with  one  another,  giving  the 

distributors  “the  exclusive  right  to  distribute  that  supplier’s  products  in‐state.”   

J.A. 200.    Both the federal government and New York State license suppliers and 




         The  factual  background  presented  here  is  derived  from  allegations  in  the 
       2

Amended Complaint, which we accept as true in considering a Rule 12(b)(6) motion to 
dismiss.    See Giunta v. Dingman, 893 F.3d 73, 78 (2d Cir. 2018). 


                                                4 
                                                                                                   
distributors, and many states and municipalities tax the sale of liquor.    See, e.g., 

27 U.S.C. § 203(c); N.Y. Alco. Bev. Cont. Law § 62. 

       Empire is the largest liquor distributor in the New York metropolitan area 

and  has  exclusive  distribution  contracts  for  that  area  with  some  of  the  world’s 

leading liquor suppliers, giving it exclusive rights to distribute popular brands like 

Johnnie Walker and Smirnoff.    It alleges that from at least 2008 to 2014, Reliable 

and RNDC conspired with the Cecil County and New York retailers to smuggle 

liquor  from  Maryland  to  New  York,  thus  violating  state  and  federal  law, 

interfering with Empire’s exclusive New York distribution rights, and depriving 

Empire of millions of dollars in lost sales.3 

       The  scheme  was  simple.    The  New  York  retailers  would  make  interstate 

phone  calls  and  send  interstate  faxes  and  emails  to  Cecil  County  retailers 

requesting liquor, and the Cecil County retailers passed on the orders to Reliable 

and RNDC.    Reliable and RNDC sold the requested products to the Cecil County 

retailers  at  discount.    The  New  York  retailers  paid  for  the  liquor  in  cash 




       3   Empire Merchants North, LLC is an affiliated distributor based in upstate New 
York.    This appeal by and large concerns injuries suffered by Empire Merchants, LLC, 
rather  than  injuries  to  Empire  Merchants  North,  LLC,  so  for  purposes  of  this  opinion, 
“Empire” refers to Empire Merchants, LLC, the Plaintiff‐Appellant. 


                                                5 
                                                                                              
(sometimes  up  to  $20,000  at  a  time)  and  smuggled  it  in  vans  and  trucks  from 

Maryland to New York.    The Cecil County retailers deposited the cash into bank 

accounts and wrote checks from those accounts to pay Reliable and RNDC.4 

       Empire alleges that Reliable knew about the smuggling and that many of its 

employees encouraged and even helped coordinate the scheme.    Some Reliable 

employees helped Cecil County retailers remove Maryland stickers from its liquor 

crates to help smugglers evade detection, at least one Reliable salesman lied to a 

Cecil  County  retailer  who  expressed  concern  that  Reliable  was  encroaching  on 

Empire’s exclusive rights, and Reliable may have even been in direct contact with 

the smuggling New York retailers.    Both Reliable and RNDC also track retailers’ 

weekly sales and would have noticed the large purchasing discrepancies in rural 

Cecil County.    And many Cecil County and New York retailers, according to the 

Amended Complaint, have admitted to smuggling.5 


       4  RNDC is not a named defendant in this case because “there is very little overlap 
in the products that” it and Empire sell, “meaning that RNDC’s bootlegging likely did 
not  harm  Empire  greatly.”    J.A.  221.    By  contrast,  “approximately  64%  to  78%  of 
Empire’s total sales come from products also distributed by Reliable Churchill.”    Id. 
       5  Defendant‐Appellee LTT Whiskey (“LTT”),  a New  York retailer,  is  not  one of 
them, and the Amended Complaint’s factual allegations regarding LTT’s participation in 
the scheme are largely circumstantial.    Thus, in 2009, it allegedly received “more than 
twenty cases of liquor from Maryland” and “suspiciously reduced its purchases . . . of 
alcohol for which Empire was the exclusive distributor.”    J.A. 249–50.    In 2014 and 2015, 
it did not buy any 750‐ml or 1‐liter Grey Goose bottles from Empire but was always fully 

                                              6 
                                                                                           
      At all relevant times during the alleged smuggling operation, Maryland’s 

excise liquor tax was $1.50/gal, and the total excise tax in New York City (state and 

local tax included) was $7.44/gal.    In both Maryland and New York, distributors 

are responsible for paying alcohol excise taxes.    The operation “was predicated 

on”  this  $6/gal  tax  difference.    Id.  at  204.    Smuggling  allowed  the  New  York 

retailers to buy liquor at a discount and then sell it at New York prices.    For the 

Cecil  County  retailers,  Reliable,  and  RNDC,  the  bootlegging  scheme  opened  a 

much larger market, as Cecil County has a population of 78,000 people, about 0.3% 

the  population  of  metropolitan  New  York.    Profits  soared.    One  Cecil  County 

retailer sold $300,000 of liquor to New York in a nine‐day period.    Reliable alone 

sold over 272,000 cases (5.8 million bottles) as part of this smuggling operation, 

“resulting in gross revenues of more than $40 million.”    Id. at 181. 

      But the operation cost New York State, New York City, and, according to 

the  Amended  Complaint,  Empire.    “By  willfully  avoiding  the  payment  of  the 

much  higher  New  York  State  and  New  York  City  excise  tax  on  alcohol,”  the 

Amended  Complaint  alleges,  the  defendants  deprived  the  State  and  City  “of 



stocked with both.    And finally, it  never purchased any  Johnnie Walker from  Empire 
from 2008 through 2016, and Empire alleges that it is highly unlikely that LTT never sold 
any Johnnie Walker during that time. 


                                            7 
                                                                                          
millions of dollars in tax revenue.”    Id. at 183–84.    It also “caused Empire at least 

tens of millions of dollars in lost sales damages” because “every case of alcohol 

smuggled into New York from Maryland was a lost sale by New York’s authorized 

distributors — of which Empire is the largest.”    Id. at 172, 189. 

       Empire  first  learned  of  the  smuggling  operation  in  May  2016  when  the 

United States Attorney’s Office for the District of Maryland indicted RNDC and 

several  co‐conspirators  for  wire  fraud  and  money  laundering.    Reliable  is  also 

alleged  to  have  “been  under  investigation  for  the  same  smuggling  activity  and 

negotiating to resolve potential charges against the company” since at least 2013.   

Id. at 184. 

                               II.    Procedural History 

       Empire sued Reliable and the other defendants in the United States District 

Court for the Eastern District of New York (Ross, J.) on September 20, 2016, and 

filed  an  Amended  Complaint  on  December  9,  2016.    As  relevant  here,  the 

Amended Complaint alleged: 

        substantive violations of RICO, 18 U.S.C. § 1962(c), based on a pattern of 
         mail and wire fraud, money laundering, and violations of the Travel Act, 
         18 U.S.C. § 1952; 

        conspiracy under RICO, id. § 1962(d); and 

        several claims under state law. 

                                            8 
                                                                                                
Empire sought compensatory damages “for every . . . sale it lost as a result of the 

bootlegging  scheme,”  treble  damages  and  attorney’s  fees  under  RICO,  punitive 

damages, and declaratory and injunctive relief.    J.A. 189.    But on March 16, 2017, 

the  district  court  granted  the  Defendants’  Rule  12(b)(6)  motion  to  dismiss.    See 

Empire Merchants, LLC v. Reliable Churchill LLLP, No. 16CV5226ARRLB, 2017 WL 

5559030 (E.D.N.Y. Mar. 16, 2017). 

       The bulk of the district court’s analysis concerned Empire’s allegations of 

wire fraud as a RICO predicate offense.    Wire fraud, 18 U.S.C. § 1343, has three 

elements: (1) a scheme to defraud, (2) money or property that is the object of the 

scheme, and (3) use of the wires to further the scheme.    Fountain v. United States, 

357  F.3d  250,  255  (2d  Cir.  2004).    Focusing  principally  on  the  first  element,  the 

court  held  that  Empire  largely  failed  to  allege  a  scheme  to  defraud,  and  to  the 

extent that it had adequately pled such a scheme, it had not alleged that the wire 

fraud  proximately  caused  its  injuries.    Empire  argued  that  the  smuggling 

operation itself constituted the requisite “scheme to defraud.”    The district court 

rejected this characterization, however, insisting that the smuggling operation was 

not a single scheme to defraud, but three schemes: (1) smuggling to avoid paying 

liquor  taxes;  (2)  smuggling  to  violate  New  York’s  liquor  licensing  laws;  and  (3) 



                                               9 
                                                                                             
smuggling  to  interfere  with  Empire’s  exclusive  distribution  contracts.    It  then 

concluded  that  Empire  failed  to  allege  proximate cause  for the  first  and  second 

schemes to defraud, and that the third was not a cognizable scheme at all. 

       First, although “a smuggling scheme to defraud the government of excise 

taxes  constitutes  a  ‘scheme  to  defraud’  under  the  wire  fraud  statute,”  the  court 

reasoned, Empire had “disclaim[ed] any reliance on defendants’ tax evasion in its 

RICO allegations.”    Id. at *8 (emphasis removed).    Empire had also not pled that 

the alleged tax evasion directly caused Empire’s injuries, which meant that Empire 

had failed to plead proximate cause under Anza v. Ideal Steel Supply Corp., 547 U.S. 

451  (2006).    Second,  to  the  extent  that  Empire  alleged  that  the  smuggling 

operation  violated  New  York  State’s  liquor  licensing  laws,  those  state  law 

violations  did  not  proximately  cause  Empire’s  injuries  either  because  “Empire 

would have suffered the identical injury at the hands of a licensed wholesaler.”   

Id. at *12.    Finally, a smuggling scheme that interfered with Empire’s exclusive 

distribution contracts, the district court concluded, was not a scheme to defraud 

because,  though  potentially  actionable  under  New  York  tort  law,  “the  act  of 

selling” liquor in violation of another’s contractual rights is “not itself deceitful.”   

Id. at *10. 



                                            10 
                                                                                          
      The court then dismissed Empire’s RICO claims predicated on mail fraud, 

18 U.S.C. § 1341, money laundering, id. § 1956, and violations of the Travel Act, id. 

§ 1952.    Empire did not adequately allege mail fraud because the complaint did 

not mention any specific use of the mails to further the smuggling operation.    The 

defendants’ alleged money laundering — the Cecil County retailers’ deposits and 

withdrawals of the New York retailers’ cash payments — may have helped conceal 

the smuggling from government regulators but did not, on its own, proximately 

cause  Empire’s  injuries.    The  Travel  Act  violations  were  “wholly  derivative  of 

the[] money laundering allegations” and therefore failed for the same reason.    Id. 

at  *16.    Finally,  the  court  dismissed  the  RICO  conspiracy  claim  for  lack  of 

proximate  cause  and  denied  Empire  leave  to  amend  on  futility  grounds.   

Accordingly, it dismissed Empire’s RICO claims with prejudice and declined to 

exercise supplemental jurisdiction over its state law claims. 

      The  court  entered  final  judgment  on  March  23,  2017,  and  Empire  filed  a 

timely notice of appeal six days later. 

                                    DISCUSSION 

      Empire argues on appeal that the district court erred in dismissing its RICO 

claim  predicated  on  wire  fraud.    It  also  contends  that  the  court  erred  in 



                                           11 
                                                                                               
dismissing its money laundering and Travel Act–based RICO predicates and in 

denying it leave to amend.    The bulk of this case turns on the first issue because 

each  of  Empire’s  RICO  predicates  relies  on  the  same  proximate  cause  theory.   

Though the district court erred in how it characterized Empire’s wire fraud–based 

RICO claim, we agree with the district court that Empire did not adequately allege 

proximate cause.    We therefore AFFIRM the decision below.6 

                                              I 

       We  review  de  novo  a  district  court’s  dismissal  pursuant  to  Fed.  R.  Civ.  P. 

12(b)(6),  “accepting  all  factual  allegations  as  true  and  drawing  all  reasonable 

inferences in favor of the plaintiff.”    Trs. of Upstate N.Y. Eng’rs Pension Fund v. Ivy 

Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016).    “To survive a motion to dismiss, a 

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim 

to relief that is plausible on its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) 

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).    “Threadbare recitals 

of the elements of a cause of action, supported by mere conclusory statements, do 

not suffice.”    Id.    “We review a district court’s denial of leave to amend for abuse 



       6  See Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 405 (2d Cir. 2006) (“[W]e are 
free to affirm a decision on any grounds supported in the record, even if it is not one on 
which the trial court relied.”). 


                                             12 
                                                                                             
of  discretion,  unless  the  denial  was  based  on  an  interpretation  of  law,  such  as 

futility, in which case we review the legal conclusion de novo.”    Pyskaty v. Wide 

World of Cars, LLC, 856 F.3d 216, 224 (2d Cir. 2017) (quoting Panther Partners Inc. v. 

Ikanos  Commc’ns,  Inc.,  681  F.3d  114,  119  (2d  Cir.  2012)).    “Futility  is  a 

determination, as a matter of law, that proposed amendments would fail to cure 

prior deficiencies or to state a claim under Rule 12(b)(6) of the Federal Rules of 

Civil Procedure.”    Id. at 224–25 (quoting Panther Partners, 681 F.3d at 119).     

                                             II 

       RICO  creates  a  private  cause  of  action  for  “[a]ny  person  injured  in  his 

business or property by reason of a violation of section 1962” of RICO.    18 U.S.C. 

§ 1964(c).    Among  other  things,  § 1962  makes  it  “unlawful  for  any  person 

employed  by  or  associated  with  any  enterprise  engaged  in,  or  the  activities  of 

which affect, interstate or foreign commerce, to conduct or participate, directly or 

indirectly,  in  the  conduct  of  such  enterprise’s  affairs  through  a  pattern  of 

racketeering  activity.”    Id.  § 1962(c).    “[R]acketeering  activity,”  as  defined  in 

RICO, comprises a wide variety of criminal offenses, including, as relevant here, 

wire fraud, mail fraud, money laundering, and violations of the Travel Act.    Id. 




                                            13 
                                                                                                 
§ 1961(1).    The  RICO  offense  alleged  here  is  that  the  defendants  were  an 

“enterprise” engaged in “a pattern” of, principally, wire fraud.    See id. § 1962(c). 

       As noted above, wire fraud has three elements: (1) a scheme to defraud, (2) 

money  or  property  that  is  the  object  of  the  scheme,  and  (3)  use  of  the  wires  to 

further the scheme.    Fountain, 357 F.3d at 255.    The first element, the scheme to 

defraud,  “is  measured  by  a  nontechnical  standard.    It  is  a  reflection  of  moral 

uprightness, of fundamental honesty, fair play and right dealing in the general and 

business life of members of society.”    United States v. Trapilo, 130 F.3d 547, 550 n.3 

(2d  Cir.  1997)  (internal  quotation  marks  and  brackets  omitted)  (quoting  United 

States v. Von Barta, 635 F.2d 999, 1005 n. 12 (2d Cir. 1980)).    To meet the second 

element,  the  plaintiff  must  show  that  the  object  of  the  scheme  —  “the  thing 

obtained,” or to be obtained — is “property in the hands of the victim,” Cleveland 

v.  United  States,  531  U.S.  12,  15  (2000),  which  can  include  a  right  to  uncollected 

excise taxes, see Pasquantino v. United States, 544 U.S. 349, 355–56 (2005).    And any 

wire that “is part of the execution of the scheme [to defraud] as conceived by the 

perpetrator at the time” satisfies the third element.    Schmuck v. United States, 489 

U.S. 705, 715 (1989). 




                                              14 
                                                                                            
       To sue under RICO, a plaintiff must also establish that the underlying § 1962 

RICO violation was “the proximate cause of his injury.”    UFCW Local 1776 v. Eli 

Lilly & Co., 620 F.3d 121, 132 (2d Cir. 2010).    This means that there must be some 

“direct  relation  between  the  injury  asserted  and  the  injurious  conduct  alleged.”   

Holmes v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 268 (1992). 

       Empire  contends  that  the  district  court  erred  in  two  principal  respects.   

First,  the  court  should  have  considered  the  smuggling  operation  to  be  a  single 

scheme to defraud, rather than disaggregate it into three separate ones.    Second, 

Empire argues that the district court erred in holding that the wire fraud–RICO 

predicate acts did not proximately cause its injuries.    For the reasons that follow, 

we agree with Empire on the first issue but disagree on the second. 

                                            A 

       At  the  start,  the  parties  disagree  about  how  we  should  characterize  the 

alleged  scheme  to  defraud.    Again,  the  district  court  disaggregated  the 

smuggling operation into three different schemes: one to deprive New York State 

of tax revenue, another to violate New York liquor licensing laws, and the third to 

interfere with Empire’s sales.    For the following reasons, we disagree as to this 

characterization of the allegations in Empire’s Amended Complaint. 



                                            15 
                                                                                             
       As  Empire  observes,  it  alleged  one  smuggling  operation,  not  three.    Just 

because this scheme had three effects — tax evasion, violation of New York’s liquor 

licensing laws, and interference with contract — does not mean that there were 

three different schemes.    Smuggling constitutes a “scheme to defraud” because 

“its sole purpose is to conceal what the smuggler is carrying.”    A. Terzi Prods., Inc. 

v. Theatrical Protective Union, 2 F. Supp. 2d 485, 501 (S.D.N.Y. 1998) (Sotomayor, J.); 

see also Pasquantino, 544 U.S. at 357.    It does not matter which laws the smugglers 

break, nor does it matter who is harmed.    See Trapilo, 130 F.3d at 550 n.3; A. Terzi 

Prods., 2 F. Supp. 2d at 501.     

       We  conclude  that  Empire  adequately  alleged  a  smuggling  scheme,  thus 

satisfying the first element of wire fraud.    We also agree with the district court 

that  Empire  satisfied  the  third  element  of  wire  fraud  because  the  Amended 

Complaint  lists  “dozens  of  specific  wire  communications  allegedly  made  by 

defendants.”    Empire,  2017  WL  5559030,  at  *7.    And  at  least  as  to  New  York 

State’s tax revenue, Empire sufficiently alleged that money or property was the 

object  of  this  scheme.    See  Pasquantino,  544  U.S.  at  357  (noting  that  smuggling 

scheme to conceal imported liquor from Canadian officials constituted a scheme 

or artifice to defraud Canada of “taxes due on the smuggled goods” under the wire 



                                            16 
                                                                                                  
fraud  statute).    The  district  court  held  that  Empire  had  not  adequately  alleged 

smuggling to deprive New York State of tax revenue on the theory that Empire 

“disclaim[ed]  any  reliance  on  defendants’  tax  evasion  in  its  RICO  allegations.”   

Empire, 2017 WL 5559030, at *8 (emphasis removed).    But this was error.    Under 

RICO, “a person can be injured ‘by reason of’ a pattern of mail [or wire] fraud even 

if he has not himself relied on any misrepresentations.”    Bridge v. Phoenix Bond & 

Indem. Co., 553 U.S. 639, 654–55 (2008); see also Hemi Grp., LLC v. City of New York, 

N.Y., 559 U.S. 1, 17 (2010) (plurality opinion).7 

                                               B 

       That brings us to the issue of proximate cause.    The Supreme Court held in 

Holmes that a plaintiff suing under RICO must establish that the RICO offense was 

the  “proximate  cause”  of  the  plaintiff’s  injuries.    503  U.S.  at  268.    “Proximate 

cause  .  .  .  requires  ‘some  direct  relation  between  the  injury  asserted  and  the 

injurious conduct alleged,’” and “[a] link that is ‘too remote,’ ‘purely contingent,’ 



       7  To  be  clear,  Empire’s  Amended  Complaint  also  alleges  that  its  own  lost  sales 
were  an  “object of the scheme.”    We are skeptical  that “lost sales”  in  this  context  can 
constitute an object of the scheme, however, because the “object of the fraud” must be 
“‘property’ in the victim’s hands,” and “[i]t does not suffice . . . that the object of the fraud 
may become property in the recipient’s hands.”    Cleveland, 531 U.S. at 15 (emphasis added).   
But our analysis of proximate cause and thus the merits of the case do not turn on this 
issue, so we decline to resolve it. 


                                               17 
                                                                                                
or  ‘indirec[t]’  is  insufficient.”    Hemi,  559  U.S.  at  9  (plurality  opinion)  (quoting 

Holmes, 503 U.S. at 268, 271, 274).    We thus rarely “go beyond the first step” when 

assessing causation under civil RICO.    Id. at 10 (quoting Holmes, 503 U.S. at 271).   

And “[w]hat falls within that ‘first step’ depends in part on . . . an assessment ‘of 

what is administratively possible and convenient.’”    Bank of Am. Corp. v. City of 

Miami, Fla., 137 S. Ct. 1296, 1306 (2017) (quoting Holmes, 503 U.S. at 268).    Relevant 

administrative difficulties in the civil RICO context include, among other factors: 

        whether it would difficult to determine how much the tortious conduct 
         injured the defendant, as compared to other factors; and 

        whether  more  directly  injured  victims  would  be  better  suited  as 
         plaintiffs. 

See Hemi, 559 U.S. at 11–12, 14–15 (plurality opinion); Bridge, 553 U.S. at 654–55; 

Anza, 547 U.S. at 458–60; Holmes, 503 U.S. at 273, 269–70. 

       The  Supreme  Court’s  civil  RICO  jurisprudence  helps  elucidate  these 

principles.    In Holmes, insurers alleged that stock manipulators’ tortious conduct 

proximately  caused  their  injuries  because  the  insurers  had  to  pay  for  their 

customers’ losses.    The Supreme Court held that this causal chain was too indirect 

because the fraud harmed the insurers “only insofar as the stock manipulation first 

injured  the  broker‐dealers.”    Holmes,  503  U.S.  at  271.    In  Anza,  the  Court  held 

that  a  business  could  not  sue  a  tax‐evading  competitor,  even  though  this  tax‐

                                              18 
                                                                                            
dodging made it possible for the competitor to undercut the plaintiff on prices.   

The Court reasoned that it would be difficult to determine how much of the price 

drop  was  attributable  to  the  tax‐dodging  and  how  many  customers  were  lost 

because of the price drop, and further that the state government deprived of tax 

revenue  was  a  more  “immediate  victim[].”    Anza,  547  U.S.  at  458–60.    And  in 

Hemi, a plurality of the Court held that New York City could not sue a cigarette 

company for failing to provide details of its sales to New York State, even though 

this  failure  made  it  harder  for  the  City  to  pursue  tax  evaders.    This  causal 

connection was too indirect because it was tax evasion, not the failure to keep the 

State  apprised  of  sales  data,  that  harmed  the  City,  and  because  the  State  was 

“better situated than the City” to sue.    Hemi, 559 U.S. at 11–12 (plurality opinion). 

       Empire relies heavily on Bridge, the sole case in which the Supreme Court 

has  discussed  proximate  causation  in  the  civil  RICO  context  and  found  it  to  be 

adequately  alleged.    That  case  involved  competitors  who  bid  on  auctioned  tax 

liens.    When two bids were equal, the county would mechanically allocate liens 

“on a rotational basis” between the tying bidders.    Bridge, 553 U.S. at 643.    The 

plaintiffs alleged that the defendants had manipulated this “rotational” system by 

submitting multiple bids, guaranteeing them more successful bids than they were 



                                            19 
                                                                                              
allowed.    The  Court  held  that  the  plaintiffs’  “loss  of  valuable  liens”  was  “the 

direct  result”  of  the  fraud  because  there  were  “no  independent  factors  that 

account[ed] for [the plaintiffs’] injury,” nor was there a “more immediate victim [] 

better situated to sue,” as the county was not financially injured by the fraud.    Id. 

at 658. 

       Empire asserts that its proximate cause theory is straightforward and like 

that in Bridge: it alleges that every crate of every Empire‐exclusive brand smuggled 

into  New  York  cost  it  a  sale.    We  disagree.    As  in  Anza  and  Hemi,  and  unlike 

Bridge,  Empire  has  not  and  cannot  allege  that  the  asserted  racketeering  activity 

directly caused its injury.    This is so for three principal reasons: (1) Empire was 

harmed by the New York retailers’ decisions to purchase less alcohol from Empire, 

which  is  not  itself  racketeering  activity;  (2)  the  asserted  causal  relationship 

between the alleged racketeering and retailers’ decisions to purchase less alcohol 

from Empire is intricate and uncertain, as in Anza and Hemi, and not Bridge; and 

(3) New York State is a better situated plaintiff that was more directly harmed by 

the defendants’ alleged racketeering.   

       First, just like in Anza, “[t]he cause of [Empire’s] asserted harms . . . is a set 

of  actions  [(not  buying  Empire  liquor)]  entirely  distinct  from  the  alleged  RICO 



                                             20 
                                                                                                        
violation [(smuggling liquor into New York)].”    547 U.S. at 458; see also Amsterdam 

Tobacco Inc. v. Philip Morris Inc., 107 F. Supp. 2d 210, 219 (S.D.N.Y. 2000) (holding 

that “the ‘but for’ cause” of a tobacco manufacturer’s lost sales, in a case similar to 

this one, “was, among other things, the smuggling activity and the decision by New 

York  consumers  not  to  purchase  cigarettes  from  Plaintiffs”  (emphasis  added)).   

Perhaps the smuggling operation led New York retailers to purchase less liquor 

from Empire, but the decisions of these various retailers not to purchase Empire’s 

liquor were not themselves acts of racketeering.    See Hemi, 559 U.S. at 13 (plurality 

opinion) (explaining that “the compensable injury flowing from a RICO violation 

. . . necessarily is the harm caused by the predicate acts” (quoting Anza, 547 U.S. at 

457)  (emphasis  added)  (brackets  and  internal  quotation  marks  omitted)).   

Empire’s theory of causation thus requires us to “go beyond the first step” in the 

causal chain.    Id. at 10.8 



       8   In D’Addario v. D’Addario, we held that a plaintiff may recover damages equal to 
the direct harm suffered plus any “related [] expenses” that the plaintiff incurred “to halt 
[the defendant’s] wrongdoing.”    No. 17‐1162‐CV, 2018 WL 3848501, at *11 (2d Cir. Aug. 
14,  2018).    But  this  part  of  D’Addario  concerned  only  the  damages  that  an  otherwise 
directly  injured  plaintiff  may  recover.    See  id.  (holding  that  the  plaintiff  established 
proximate cause because the defendant’s RICO violations directly “destroyed the value” 
of  the  plaintiff’s  estate).    D’Addario  did  not,  by  contrast,  purport  to  alter  the  Supreme 
Court’s proximate cause jurisprudence for civil RICO.    See id. (citing, in support of its 
reasoning,  Bankers  Tr.  Co.  v.  Rhoades,  859  F.2d  1096,  1105  (2d  Cir.  1988),  and  Stochastic 
Decisions, Inc. v. DiDomenico, 995 F.2d 1158, 1166 (2d Cir. 1993), which both concerned the 

                                                  21 
                                                                                                    
       Second, “the predicate act of [smuggling] and the separate act of [not buying 

Empire’s  liquor]  do  not  necessarily  follow  from  one  another,”  Reply  Br.  10  n.4 

(emphasis added), as was true in Bridge.    Empire’s “lost sales could [thus] have 

resulted from factors other than petitioners’ alleged acts of fraud.”    Anza, 547 U.S. 

at 459.    For example, Reliable suggests that Empire might “have lost sales due to 

bootlegging from states with even lower alcohol excise taxes.”9    Reliable Br. 20.   

Or  various  retailers  might  have  purchased  wine,  beer,  or  a  brand  of  liquor  not 

subject  to  Empire’s  exclusive  distribution  contracts  to  offer  something  new  to 

consumers or to respond to changes in consumer tastes. 



scope  of  RICO  damages,  not  proximate  cause);  see  also  Hemi,  559  U.S.  at  10  (plurality 
opinion) (holding that courts should not “go beyond the first step” in causal analysis) 
(quoting Holmes, 503 U.S. at 271–72). 
       9    Thus, suppose that in 2009, a New York retailer calculated per‐bottle profits from 
Empire Johnnie Walker, smuggled Johnnie Walker from Reliable, and smuggled Johnnie 
Walker  from  New  Hampshire  distributors  at  $1/bottle,  $3/bottle,  and  $2/bottle, 
respectively: 
 
  Empire                          Reliable                      New Hampshire 
  Johnnie Walker                  Johnnie Walker                Johnnie Walker 
  $1 profit/bottle                $3 profit/bottle              $2 profit/bottle 
                                                                        
A rational retailer would buy Reliable Johnnie Walker over the other two options.    But 
if  the  defendants  had  not  smuggled  Maryland  liquor  to  New  York,  the  retailer  would 
have  purchased  smuggled  Johnnie  Walker  from  New  Hampshire,  not  Empire’s  legal 
Johnnie  Walker.    In  this  scenario,  Empire  would  have  lost  Johnnie  Walker  sales  no 
matter  what  the  defendants  did,  which  means  that  the  smuggling  did  not  necessarily 
cause its injuries. 


                                                22 
                                                                                                 
       The causal connection in this case is thus far less certain than that in Bridge 

where,  thanks  to  the  “zero‐sum  nature  of  the  auction,”  the  fraud  “necessarily” 

deprived  the  plaintiffs  of  sales.    See  Hemi,  559  U.S.  at  15  (plurality  opinion) 

(emphasis added).    Here, though Empire was New York State’s exclusive lawful 

distributor for many brands, the market was far from “zero‐sum.”    Sorting out 

Empire’s counterfactual sales in this scenario would thus prove “speculative in the 

extreme.”    Canyon  Cty.  v.  Syngenta  Seeds,  Inc.,  519  F.3d  969,  983  (9th  Cir.  2008).   

As the Court recognized in Anza, “[b]usinesses lose and gain customers for many 

reasons . . . .”    547 U.S. at 459.     

       To be sure, Empire’s Amended Complaint alleges a straightforward causal 

connection (albeit conclusorily) and in the pleadings phase, we ordinarily accept 

well‐pled  allegations  as  true,  notwithstanding  possible  alternative  causal 

explanations.    But in the RICO context, “[t]he element of proximate causation . . . 

is meant to prevent these types of intricate, uncertain inquiries from overrunning 

RICO  litigation.”    Anza,  547  U.S.  at  460.    That  is  why  the  Supreme  Court 

engaged in this exact same kind of counterfactual reasoning at the pleadings stage 

in Anza, even though the dissent criticized the majority for doing so.    See id. at 

458–60; id. at 468 (Thomas, J., concurring in part and dissenting in part) (“[U]nder 



                                               23 
                                                                                                
the facts as alleged . . . [the defendant] did not generally lower its prices, so the 

Court need not inquire into ‘any number of reasons’ that it might have done so.” 

(internal  citation  omitted));  see  also  Canyon  Cty.,  519  F.3d  at  983  n.12  (“[C]ourts 

need not allow RICO plaintiffs leeway to continue on with their case in an attempt 

to prove an entirely remote causal link.”).    And the Supreme Court has suggested 

that  there  is  an  even  greater  need  to  apply  this  kind  of  skepticism  “to  claims 

brought by economic competitors” because such claims, “if left unchecked, could 

blur the line between RICO and the antitrust laws.”    Anza, 547 U.S. at 460. 

       Finally,  New  York  State  was  a  more  direct  victim  of  the  smuggling 

operation.    See,  e.g.,  J.A.  174  (alleging  that  the  Defendants’  scheme  “deprived 

New York State . . . of tens of millions of dollars in tax revenue”).    The Supreme 

Court has repeatedly affirmed that the availability of “a more immediate victim 

[that] is better situated to sue” cuts against finding proximate cause.    Bridge, 553 

U.S. at 658; see also Hemi, 559 U.S. at 11–12 (plurality opinion); Anza, 547 U.S. at 

458–60;  Holmes,  503  U.S.  at  269–70.    Not  only  does  New  York  State  have  every 

“incentive to sue,” Hemi, 559 U.S. 12 (plurality opinion), it is also a more immediate 

victim.    New York State lost tax revenue by virtue of the untaxed liquor crossing 

the border because the tax avoidance deprived it of its right “to collect money from 



                                              24 
                                                                                               
petitioners,”  which  is  itself  a  form  of  property.    Pasquantino,  544  U.S.  at  356.   

And it was this tax avoidance that gave New York retailers the incentive to buy 

and  ship  the  bootlegged  liquor  in  the  first  place.    Had  they  paid  New  York’s 

excise  taxes,  the  smuggling  operation  would  not  have  been  profitable  and  thus 

never would have happened.    See J.A. 204 (alleging that the smuggling scheme 

“was  predicated”  on  tax  avoidance).    This  case  is  thus  just  like  Anza:  the 

defendants did not pay taxes, and they “us[ed] the proceeds from [this] fraud” to 

undercut the plaintiff’s sales.    547 U.S. at 457–58. 

       Adjudicating  New  York’s  claims  would  also  be  more  “straightforward” 

than adjudicating Empire’s.    Id. at 460.    “[W]hile it may be difficult to determine 

facts such as the number of sales [Empire] lost due” to the smuggling operation, 

as explained above, “it is considerably easier to make the initial calculation of how 

much tax revenue the [defendants] withheld from the State.”    Id.; see also Bridge, 

553 U.S. at 658 (holding that the defrauded bidder, not the county, was the most 

directly  injured  because  the  county’s  injuries  were  at  best  “speculative  and 

remote”).    New York State can “be counted on to vindicate the law . . . without 

any  of  the  problems  attendant  upon  suits  by  plaintiffs  injured  more  remotely,” 

Holmes,  503  U.S.  at  269–70, and  so  there  is  “no  need  to  broaden  the  universe  of 



                                             25 
                                                                                              
actionable harms to permit [a] RICO suit[]” in this case, Anza, 547 U.S. at 460; see 

also Sybersound Records, Inc. v. UAV Corp., 517 F.3d 1137, 1148–49 (9th Cir. 2008) 

(concluding that a plaintiff had not established proximate cause based on (1) the 

difficulty  in  ascertaining  causation  and  (2)  the  existence  of  a  more  immediate 

victim of the racketeering); James Cape & Sons Co. v. PCC Const. Co., 453 F.3d 396, 

403–04 (7th Cir. 2006) (same).10 

                                             C 

       Empire makes four counterarguments in response, none of which we find 

persuasive.    First, Empire maintains that it was the “foreseeable[] and intended 

target” of the defendants’ racketeering, “as opposed to an accidental or incidental 

one.”    Pl.‐Appellant  Br.  43.    Yet  foreseeability  and  intention  have  little  to  no 

import  for RICO’s  proximate cause  test.    As  the  Hemi  plurality  explained,  “the 

dissent [in Anza] criticized the [Anza] majority’s view for ‘permitting a defendant 

to  evade  liability  for  harms  that  [were]  not  only  foreseeable,  but  the  intended 

consequences  of  the  defendant’s  unlawful  behavior.’    But  the  dissent  there  did 

not carry the day . . . .”    Hemi, 559 U.S. at 12 (plurality opinion) (internal citations, 




          New York City is presumably as well situated as New York State, but none of 
       10

the parties discuss its status as a potential plaintiff. 


                                             26 
                                                                                             
brackets,  and  emphasis  omitted)  (quoting  Anza,  547  U.S.  at  470  (Thomas,  J., 

concurring in part and dissenting in part)); see also Anza, 547 U.S. at 460 (“A RICO 

plaintiff cannot circumvent the proximate‐cause requirement simply by claiming 

that the defendant’s aim was to increase market share at a competitor’s expense.”). 

       To  be  sure,  this  Circuit  used  to  place  great  weight  on  foreseeability  and 

intent in our RICO proximate cause jurisprudence, and we relied heavily on both 

in Ideal Steel Supply Corp. v. Anza, 373 F.3d 251 (2d Cir. 2004).    The Supreme Court 

then reversed us, see Anza, 547 U.S. at 462, and declined to mention either factor.   

See Hemi, 559 U.S. at 12 (plurality opinion) (“[I]n the RICO context, the focus is on 

the  directness  of  the  relationship  between  the  conduct  and  the  harm.    Indeed, 

Anza  and  Holmes  never  even  mention  the  concept  of  foreseeability.”) 11 ;  see  also 




       11  Though Chief Justice Roberts wrote only for four Justices in Hemi, only three 
Justices dissented.    Justice Sotomayor took no part in the consideration or decision of 
the case, and Justice Ginsburg concurred in the result while declining to “subscrib[e] to 
the broader range of the Court’s proximate cause analysis.”    559 U.S. at 19 (Ginsburg, J., 
concurring in part and concurring in the judgment).    It is thus not clear whether Justice 
Ginsburg disagreed with the plurality’s analysis or merely declined to express a view.   
But regardless of whether there was a 4–3 majority or a 4–4 split on the relevance of intent 
and  foreseeability  in  RICO’s  proximate  cause  jurisprudence,  we  find  the  plurality’s 
interpretation of Anza and Holmes compelling.    See also id. at 24 (Breyer, J., dissenting) 
(“[S]ome of our opinions may be read to suggest that [proximate cause] in RICO do[es] 
not perfectly track common‐law notions of proximate cause.”). 


                                            27 
                                                                                               
Gregory P. Joseph, Civil Rico: A Definitive Guide 56 (3d ed. 2010) (“The requirements 

of RICO causation are stricter than those for common‐law torts.”).12 

       Second,  Empire  argues  that  it  was  more  directly  injured  than  New  York 

State because “the government lost tax revenue only because Empire lost sales that 

would  have  generated  that  revenue.”    Reply  Br.  7.    This  is  incorrect.    As 

explained  above,  New  York  State’s  “entitlement  to  tax  revenue”  is  a  property 

interest, and so it was deprived of that interest when Reliable directed its sales to 

New York without paying the New York excise taxes.    See Pasquantino, 544 U.S. 

at 357.    Empire, by contrast, alleged that it was injured because it would have sold 

more liquor but for the smuggling operation.    These hypothetical lost sales are 

thus  far  less  direct  than  defendants’  abrogation  of  New  York  State’s  property 

interest.13 

       Third, Empire claims that it “seeks recovery for its own unique injury (stolen 

sales), not for unpaid taxes,” and it is clearly therefore the most “directly injured 

victim[].”    Reply Br. 17.    But this just shows that Empire’s injury is distinct from 



          Our  recent  opinion  in  D’Addario,  which  refers  —  in  passing  —  to  RICO’s 
       12

“familiar ‘proximate cause’ standard,” is not to the contrary.    2018 WL 3848501, at *11. 
       13  Empire at one point suggests in its opening brief that the smuggling “devalued 
its exclusive distribution contracts,” Pl.‐Appellant Br. 41, but again, its sole allegation of 
injury was that the smuggling operation caused it to lose sales. 


                                             28 
                                                                                           
New York’s, not that its injury was directly caused by the defendants’ racketeering.   

Indeed, the plaintiffs in Anza also allegedly lost sales, but the Supreme Court still 

determined that New York was the most “immediate victim[]” of the defendants’ 

racketeering scheme.    See Anza, 547 U.S. at 460.   

      Fourth, Empire appears to contend that we should disregard, or at least pay 

little attention to New York’s injury when assessing whether Empire was directly 

injured.    Otherwise,  Empire  suggests,  we  would  “leave[]  no  space  for  private 

RICO claims arising out of conduct that injures the government as well as a private 

party.”    Reply  Br.  19.    This  would  cripple  civil  RICO,  Empire  adds,  because 

“over a dozen RICO predicates necessarily harm the government.”    Id. at 9.    But 

as in Bridge, private plaintiffs may still sue if their injuries are sufficiently direct.   

That is just not the case here. 

      Indeed, to the extent that Empire’s argument sounds familiar, it is because 

we took a very similar position in City of New York v. Smokes‐Spirits.com, Inc., 541 

F.3d 425 (2d Cir. 2008).    See id. at 443 (“Although the State may also seek to sue to 

vindicate the law, the City should not have to rely on the State to enforce the RICO 

laws, where the City’s injury in the form of lost taxes is no less direct than any 

comparable  injury  of  the  State.”).    But  the  Supreme  Court  then  reversed  us  in 



                                           29 
                                                                                                   
Hemi, holding that, no matter how the plaintiff characterized the injury, the State 

was  still  “better  situated”  to  sue.    See  559  U.S.  at  12  (plurality  opinion).   

Likewise, the dissent in Anza argued that New York State’s direct injury should 

not preclude a competitor from also bringing suit, but the majority rejected this 

view.    Compare  Anza,  547  U.S.  at  469  (Thomas,  J.,  concurring  in  part  and 

dissenting in part) (criticizing the majority for holding that New York’s status as 

“a direct victim” precluded the plaintiff corporation from asserting that it was as 

well),  with  id.  at  460  (majority  opinion)  (“If  the  [plaintiff’s]  allegations  are  true, 

[New  York]  can  be  expected  to  pursue  appropriate  remedies.  .  .  .  There  is 

[therefore] no need to broaden the universe of actionable harms to permit RICO 

suits by [private] parties who have been injured only indirectly.”).    Accordingly, 

Empire did not adequately allege proximate cause for its RICO claim predicated 

on wire fraud. 

                                                D 

       Empire argues in the alternative that the district court should have granted 

it to leave to amend so that it could “supplement[] its complaint with additional 

factual allegations . . . highlighting the direct link . . . between the [smuggling] and 

Empire’s injuries” and “rebutting the district court’s unfavorable inferences.” Pl.‐



                                               30 
                                                                                            
Appellant Br. 57.    But it “already had one opportunity to amend [its] complaint,” 

and its opening brief “identified no additional facts or legal theories . . . [it] might 

assert  if  given  leave  to  amend”  that  would  alter  our  proximate  cause  analysis.   

City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 188 (2d Cir. 

2014).    Indeed, none of its proposed additions speak to the directness of its theory 

of harm.    In short, the district court did not err in denying leave to amend.    See 

In  re  Aluminum  Warehousing  Antitrust  Litig.,  833  F.3d  151,  163  (2d  Cir.  2016) 

(affirming  the  district  court’s  denial  of  leave  to  amend  because  the  “alleged 

injuries [were] too remote”). 

                                            III 

       Empire  also  appeals  from  the  district  court’s  dismissal  of  its  RICO 

conspiracy  claim  and  its  RICO  claim,  as  predicated  on  mail  fraud,  money 

laundering, and violations of the Travel Act.    But Empire’s theory of causation 

for each of these predicates is the same as that for its wire fraud–based RICO claim: 

the  mail  fraud,  money  laundering,  and  Travel  Act  violations  helped  the 

defendants  smuggle  liquor  to  New  York,  which  in  turn  caused  Empire  to  lose 

sales.    We therefore conclude that Empire failed adequately to allege that these 




                                            31 
                                                                                        
predicate acts of racketeering proximately caused its injuries for the same reasons 

explained above.14 

                                   CONCLUSION 

      For the foregoing reasons, we AFFIRM. 




      14  As we affirm the district court’s dismissal on proximate cause grounds, we do 
not reach Reliable’s or LTT’s alternative arguments in support of affirmance. 


                                          32